Citation Nr: 1818828	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-28 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a bilateral foot condition.

3. Entitlement to service connection for an esophageal condition, to include gastroesophageal reflux disorder (GERD) and Barrett's esophagus, claimed as related to exposure to burn pits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 2006 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a June 2017 Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision. The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record). Therefore, in consideration of the holdings in Brokowski and Clemons, the Board has recharacterized the claims as reflected on the title page.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Further development is necessary prior to analyzing the merits of this claim.

In October 2017, the Veteran indicated that he has been diagnosed with PTSD by the VA since the last VA treatment records were added to the claims folder in September 2016.  An October 2017 CAPRI problem list indicates that the Veteran has been diagnosed with combat-related PTSD, but the related VA treatment records are not in the claims folder.  Therefore, remand is required to obtain these records.

The Veteran was afforded a VA Gulf War examination in August 2014.  The VA examiner stated that the Veteran was under treatment for GERD.  The VA examiner stated that GERD was a category 3-4 condition that is unlikely to be related to Persian Gulf War exposures according to the Institute of Medicine (IOM) report.  The Board finds this opinion to be inadequate for a few reasons.  First, it is not clear which IOM Persian Gulf War report the examiner relied upon in making the negative nexus opinion.  Second, the Veteran did not serve in the Persian Gulf, but rather Afghanistan, and the VA examiner did not specifically address the Veteran's contentions regarding burn pit exposures.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   For these reasons, remand is required to obtain a new VA examination. 

During the July 2017 Board hearing, the Veteran stated that he has collapsed arches in both feet that he contends is related to service.  He stated that he thinks that "the boots kind of ruined my feet."  The Veteran has not yet been afforded a VA examination.  A VA examination in this instance is warranted. There is evidence of a current disability and a report of an in-service injury, but there is insufficient competent medical evidence on file to decide the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As such, on remand, a VA examination should be obtained in order to assist in determining the nature an etiology of the Veteran's claimed bilateral foot condition.

Accordingly, the case is REMANDED for the following action:


1. Obtain the Veteran's VA treatment records dated since September 2016.

2. Schedule the Veteran for a VA examination to determine the etiology of his current esophageal condition(s).  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail

For each diagnosed esophageal condition, to include GERD and Barrett's esophagus, the examiner should provide an opinion as to whether the condition is at least as likely as not (i.e., 50 percent or greater probability) related to or caused by service, to include exposures to environmental hazards, including burn pits, in Afghanistan.

A detailed rationale should be provided for the opinions rendered.  If the examiner cannot provide the requested information without resort to speculation, he or she must state the reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

3. Schedule the Veteran for a VA examination to determine the etiology of his bilateral foot condition.

4. After completion of the above and compliance with the requested action has been ensured, adjudicate the issues on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






